EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the            day of                         ,
2008, by and between ATLANTIC SOUTHERN BANK, a bank organized under the laws of
the State of Georgia (the “Bank”) and MARK A. STEVENS, a resident of the State
of Georgia (the “Executive”).

 

RECITALS:

 

The Bank employs the Executive as President and Chief Executive Officer of the
Bank pursuant to that certain employment agreement dated October 6, 2005 (the
“Prior Employment Agreement”).

 

The parties to the Prior Employment Agreement desire to amend and restate the
Prior Employment Agreement on the terms and conditions set forth herein.

 

In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

 

1.             Definitions.  Whenever used in this Agreement, the following
terms and their variant forms shall have the meaning set forth below:

 

1.1          “Affiliate” shall mean any business entity which controls the Bank,
is controlled by or is under common control with the Bank.

 

1.2          “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.3          “Area” shall mean the geographic area within the boundaries of
Bibb, Houston, Crawford, Peach, Effingham, McIntosh, Glynn, Lowndes and Chatham
Counties, Georgia and Duval County, Florida.  It is the express intent of the
parties that the Area as defined herein is the area where the Executive performs
services on behalf of the Bank under this Agreement.

 

1.4          “Business of the Bank” shall mean the business conducted by the
Bank, which is the business of commercial banking.

 

1.5          “Cause” shall mean:

 

1.5.1        With respect to termination by the Bank:

 

(a)           A material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Bank.  Such notice shall (i) specifically identify the duties that the Board of
Directors of the Bank believes the Executive has failed to perform, (ii) state
the facts upon which the Board of Directors of the Bank made such determination,
and (iii) be approved by a resolution passed by two-thirds (2/3) of the
directors then in office;

 

(b)           Conduct by the Executive that amounts to fraud, dishonesty or
willful misconduct in the performance of his duties and responsibilities
hereunder;

 

(c)           Arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive during the Term of this
Agreement of any felony or a crime involving breach of trust or moral turpitude;

 

A-1

--------------------------------------------------------------------------------


 

(d)           Conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)           The receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Bank intends to institute any
form of formal or informal regulatory action against the Executive or the Bank,
provided that the Board of Directors of the Bank determines in good faith that
such action involves acts or omission by or under the supervision of the
Executive or that termination of the Executive could materially advance the
Bank’s compliance with the purpose of the action or would materially assist the
Bank in avoiding or reducing the restrictions or adverse effects to the Bank
related to the regulatory action.

 

1.5.2        With respect to termination by the Executive, means one or more of
the following conditions which arises without the consent of the Executive: a
material diminution in the authority, responsibilities or duties of the
Executive hereunder or a material breach of the terms of this Agreement by the
Bank; provided, however, that for a termination of employment by the Executive
to be for Cause, the Executive must give the Bank written notice of the event
giving rise to Cause within thirty (30) days following the occurrence of the
event, the event must remain uncured after the expiration of thirty (30) days
following the delivery of written notice of such event to the Bank by the
Executive, and the Executive must resign effective immediately following the
Bank’s failure to cure the event.

 

1.6          “Change of Control” means any one of the following events which may
occur after the Original Effective Date:

 

(a)           the acquisition by any one person, or more than one person acting
as a group (other than any person or more than one person acting as a group who
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of the Holding Company or the Bank prior to such
acquisition) of stock of the Holding Company or the Bank that, together with
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Holding
Company or the Bank, as applicable; provided, however, that for purposes of this
subsection, any acquisition described in subsection (c) below shall not be
deemed to be a Change of Control;

 

(b)           within any twelve-month period (beginning on or after the Original
Effective Date) the date a majority of members of the board of directors of the
Holding Company is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Holding Company’s board of
directors before the date of the appointment or election;

 

(c)           within any twelve-month period (beginning on or after the Original
Effective Date) the acquisition by any one person, or more than one person
acting as a group, of ownership of stock of the Holding Company possessing forty
percent (40%) or more of the total voting power of the stock of the Holding
Company; or

 

(d)           within any twelve-month period (beginning on or after the Original
Effective Date) the acquisition by any one person, or more than one person
acting as a group, of the assets of the Holding Company and the Bank that have a
total gross fair market value of eighty-five percent (85%) or more of the total
gross fair market value of all of the assets of the Holding Company and the Bank
immediately before such acquisition or acquisitions; provided, however, that
transfers to the following entities or person(s) shall not be deemed to result
in a Change of Control under this subsection (d):

 

(i)            an entity that is controlled by the shareholders of the Holding
Company or the Bank immediately after the transfer;

 

(ii)           a shareholder (determined immediately before the asset transfer)
of the Holding Company or the Bank in exchange for or with respect to its stock;

 

A-2

--------------------------------------------------------------------------------


 

(iii)          an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Holding Company
or the Bank;

 

(iv)          a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Holding Company or the Bank; or

 

(v)           an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
the above subsection (d)(iv).

 

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of: (A) a merger,
consolidation, reorganization or other transaction as to which the holders of
the capital stock of the Holding Company before the transaction continue after
the transaction to hold, directly or indirectly through a holding company or
otherwise, shares of capital stock of the Holding Company (or other surviving
company) representing more than fifty percent (50%) of the value or ordinary
voting power to elect directors of the capital stock of the Holding Company (or
other surviving company); or (B) any actions or events in which the Executive
participates in a capacity other than in the Executive’s capacity as an
employee, director or shareholder of either the Holding Company or the Bank. 
For purposes of this Section 1.6, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Holding Company or the Bank.

 

1.7          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

1.8          “Competing Business” shall mean any business engaged in the
Business of the Bank.

 

1.9          “Confidential Information” means data and information relating to
the Business of the Bank (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through the Executive’s relationship to the Bank
and which has value to the Bank and is not generally known to its competitors. 
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.

 

1.10        “Disability” shall mean the inability of the Executive to perform
each of his material duties under this Agreement for the duration of the
short-term disability period under the Bank’s policy then in effect, or, if no
such policy is in effect, a period of one hundred and eighty (180) consecutive
days.  The Executive’s Disability shall be certified by a physician chosen by
the Bank and reasonably acceptable to the Executive.

 

1.11        “Disability Period” means a period, beginning on the date the Bank
determines that the Executive is subject to a Disability and ending on the
earlier of the date the Executive begins receiving income replacement benefits
under any long term disability plan or policy maintained by the Bank or the date
that is six (6) months after such determination, during which the Executive
remains subject to a Disability.

 

1.12        “Effective Date” shall mean the date set forth above as of which the
Agreement is executed.

 

1.13        “Employer Information” shall mean Confidential Information and Trade
Secrets.

 

1.14        “Holding Company” means the Bank’s parent, Atlantic Southern
Financial Group, Inc.

 

1.15        “Initial Term” shall mean that period of time commencing on the
Original Effective Date and running until the earlier of the close of business
on the last business day immediately preceding the third anniversary of the
Original Effective Date or any earlier termination of employment of the
Executive under this Agreement as provided for in Section 3.

 

A-3

--------------------------------------------------------------------------------


 

1.16        “Original Effective Date” means:

 

(a)           with respect to events relating to the Bank, and for purposes of
Section 1.15 above, December 1, 2001; and

 

(b)           with respect to events relating to the Holding Company, the date
immediately following the date of formation of the Holding Company.

 

1.17        “Separation from Service” shall mean a termination of the
Executive’s employment with the Bank and all affiliated companies that, together
with the Bank, constitute the ‘service recipient’ within the meaning of Code
Section 409A and the regulations thereunder that constitutes a ‘separation from
service’ within the meaning of Code Section 409A and the regulations thereunder.

 

1.18        “Term” shall mean the Initial Term and all subsequent renewal
periods.

 

1.19        “Trade Secrets” means Employer Information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which:

 

(a)           derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(b)           is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2.             Duties.

 

2.1          Position.  The Executive is employed as President and Chief
Executive Officer of the Bank and, subject to the direction of the Board of
Directors of the Bank or its designee(s), shall perform and discharge well and
faithfully the duties which may be assigned to him from time to time by the Bank
in connection with the conduct of its business.  The duties and responsibilities
of the Executive are set forth on Exhibit A attached hereto.

 

2.2          Full-Time Status.  In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

 

(a)           devote substantially all of his time, energy and skill during
regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;

 

(b)           diligently follow and implement all reasonable and lawful
management policies and decisions communicated to him by the Board of Directors
of the Bank; and

 

(c)           timely prepare and forward to the Board of Directors of the Bank
all reports and accountings as may be requested of the Executive.

 

2.3          Permitted Activities.  The Executive shall devote his entire
business time, attention and energies to the Business of the Bank and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Executive from:

 

(a)           investing his personal assets in businesses which are not
Competing Businesses (except as provided in clause (b) below) and which will not
require any services on the part of the Executive in their operation or affairs
and in which his participation is solely that of an investor;

 

A-4

--------------------------------------------------------------------------------


 

(b)           purchasing securities in any corporation whose securities are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any Competing Business; and

 

(c)           participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books or teaching so long as
the Board of Directors of the Bank approves in writing of such activities prior
to the Executive’s engaging in them.

 

3.             Term and Termination.

 

3.1          Term.     This Agreement shall remain in effect for the Term. 
While this Agreement remains in effect, at the end of the Initial Term and at
the end of any twelve-month extension thereof, this Agreement shall
automatically be extended for a successive twelve-month period unless either
party gives written notice to the other of its or his intent not to extend this
Agreement with such written notice to be given not less than sixty (60) days
prior to the end of the Initial Term or such twelve-month period.  In the event
such notice of non-extension is properly given, this Agreement shall terminate
at the end of the remaining Term then in effect.

 

3.2          Termination.  During the Term, the employment of the Executive
under this Agreement may be terminated only as follows:

 

3.2.1        By the Bank:

 

(a)           For Cause, upon written notice to the Executive pursuant to
Section 1.5.1;

 

(b)           Without Cause at any time, provided that the Bank shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate; or

 

(c)           Upon expiration of the Disability Period.

 

3.2.2        By the Executive:

 

(a)           For Cause, upon written notice to the Bank pursuant to
Section 1.5.2; or

 

(b)           Without Cause or upon the Disability of the Executive, provided
that the Executive shall give the Bank sixty (60) days’ prior written notice of
his intent to terminate.

 

3.2.3        At any time upon mutual, written agreement of the parties.

 

3.2.4        Upon expiration of the Term.

 

3.2.5        Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death.

 

3.3          Severance.  If the Executive’s employment with the Bank is
terminated, other than within six (6) months following a Change of Control, by
either the Bank without Cause or by the Executive for Cause, then, upon his
Separation from Service, the Bank will pay severance to the Executive in an
amount equal to one (1) times his Base Salary at the rate then in effect (the
“Severance Amount”), with such amount payable over twelve (12) months in
substantially equal monthly installments, the first of which will commence on
the date determined by the Bank, but in no event later than thirty (30) days
following the date of his Separation from Service.

 

3.4          Change of Control.

 

(a)           Payment.  If, within six (6) months following a Change of Control,
either the Bank terminates Executive’s employment without Cause or the Executive
resigns from the Bank for Cause, then, upon his Separation from Service, the
Executive, or in the event of his subsequent death, his designated

 

A-5

--------------------------------------------------------------------------------


 

beneficiaries or his estate, as the case may be, will receive the Severance
Amount in the form of a lump-sum, cash payment with such payment to be made to
the Executive on the date determined by the Bank, but in no event later than
thirty (30) days following the date of his Separation from Service.

 

(b)           Code Section 280G.  In no event shall the Severance Amount exceed
the amount permitted by Code Section 280G.  Therefore, if the aggregate present
value (determined as of the date of the Change of Control in accordance with the
provisions of Code Section 280G) of both the Severance Amount and all other
payments to the Executive in the nature of compensation which are contingent on
a change in ownership or effective control of the Bank or in the ownership of a
substantial portion of the assets of the Bank (the “Aggregate Severance”) would
result in a “parachute payment,” as defined under Code Section 280G, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by the Executive’s “base amount” for the “base period,” as those terms are
defined under Code Section 280G.  In the event the Aggregate Severance is
required to be reduced pursuant to this Subsection, the last payments in time
shall be reduced first.

 

3.5          Effect of Termination.  Upon termination of the Executive’s
employment hereunder for any reason, the Bank shall have no further obligation
to the Executive or the Executive’s estate with respect to this Agreement,
except for the payment of any Base Salary due and owing under Section 4.1 on the
effective date of termination and reimbursement under Section 4.5 of expenses
incurred as of the effective date of termination of employment and any payments
set forth in Section 3.3 or 3.4, if applicable.  Notwithstanding any other
provision of this Agreement to the contrary, as a condition of the Bank’s
payment of any amount in connection with a termination of the Executive’s
employment, the Executive must execute a release agreement in such form as is
acceptable to the Bank within such period of time following termination of
employment as is permitted by the Bank and not timely revoke the release
agreement during any revocation period provided pursuant to the terms of the
release agreement.  Payment(s) of the Severance Amount, if any, shall accrue
from the date of the Executive’s Separation from Service and, notwithstanding
the timing provisions under Sections 3.3 and 3.4, shall be made or commence at
the end of the revocation period provided pursuant to the terms of the release
agreement but no later than the sixtieth (60th) day following the Executive’s
Separation from Service, with any accrued but unpaid severance being paid on the
date of the first payment.  Notwithstanding any other provision in this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of Code Section 409A at the date of his termination of employment, then
such portion of the payments provided for in this Section 3 that would result in
a tax under Code Section 409A if paid during the first six (6) months after
termination of employment shall be withheld, starting with the payments latest
in time during such six (6) month period, and paid to the Executive during the
seventh month following the date of his termination of employment.

 

3.6          Regulatory Action.

 

(a)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the affairs of the Holding Company or the Bank
by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all obligations of the
Bank under this Agreement shall terminate, as of the effective date of such
order, except for the payment of Base Salary due and owing under Section 4.1 on
the effective date of said order, and reimbursement under Section 4.5 of
expenses incurred as of the effective date of termination.

 

(b)           If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Holding Company or the Bank
by a notice served under Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C.
1818(e)(3) and (g)(1)), all obligations of the Bank under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank shall (i) pay
the Executive all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.

 

(c)           If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.

 

A-6

--------------------------------------------------------------------------------


 

(d)           All obligations under this Agreement shall be terminated, except
to the extent a determination is made that continuation of the contract is
necessary for the continued operation of the Bank (i) by the director of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee (the
“Director”), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in 13(c) of the FDIA;
or (ii) by the Director, at the time the Director approves a supervisory merger
to resolve problems related to operation of the Bank when the Bank is determined
by the Director to be in an unsafe and unsound condition.  Any rights of the
Executive that have already vested, however, shall not be affected by such
action.

 

4.             Compensation.  The Executive shall receive the following salary
and benefits during the Term, except as otherwise provided below:

 

4.1          Base Salary.  The Executive shall be compensated at an annual base
rate of $270,000 (the “Base Salary”).  The Executive’s Base Salary shall be
reviewed by the Board of Directors of the Bank, or its designee(s), at least
annually, and the Executive shall be entitled to receive annually an increase in
such amount, if any, as may be determined by the Board of Directors of the Bank,
or its designee(s), based on its evaluation of the Executive’s performance. 
Base Salary shall be payable in accordance with the Bank’s normal payroll
practices.

 

4.2          Incentive Compensation.  The Executive shall be entitled to annual
bonus compensation, if any, as determined by the Board of Directors of the Bank
pursuant to any incentive compensation program as may be adopted from time to
time; provided, however, that any annual bonus shall not exceed seventy-five
percent (75%) of the Executive’s Base Salary.  Each annual bonus earned shall be
payable in a lump sum in the year following the year in which the bonus is
earned in accordance with the Bank’s normal practices for the payment of
short-term incentives.

 

4.3          Stock Options.  The Executive shall be eligible to receive stock
options pursuant to the Atlantic Southern Financial Group, Inc. 2007 Stock
Incentive Plan (an amendment and restatement of the New Southern Bank 2001 Stock
Incentive Plan) as determined in the discretion of the Board of Directors of the
Bank, or its designee(s).

 

4.4          Automobile.  The Bank will provide the Executive with an automobile
to be used by the Executive for business and personal purposes.  The make and
model of the automobile shall be determined by the Bank.  The Bank will
reimburse Executive for expenses associated with the operation, maintenance,
repair and insurance of the automobile.  Not less frequently than once annually,
the Executive will make a good faith allocation between business and personal
use of such automobile as required by the Internal Revenue Service guidelines.

 

4.5          Business Expenses; Memberships.  The Bank specifically agrees to
reimburse the Executive for:

 

(a)           reasonable and necessary business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved by the
Board of Directors of the Bank; and

 

(b)           reasonable dues and business related expenditures associated with
memberships, as selected by the Executive, including country clubs and
professional associations which are commensurate with his position;

 

provided, however, that the Executive shall, as a condition of any
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Bank and
in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

 

4.6          Vacation.  On a non-cumulative basis, the Executive shall be
entitled to three (3) weeks of vacation in each successive twelve-month period
during the Term, during which his compensation shall be paid in full.

 

4.7          Benefits.  In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to executives of the Bank similarly situated to the
Executive.  All such benefits shall be awarded and administered in accordance
with the Bank’s standard policies and

 

A-7

--------------------------------------------------------------------------------


 

practices.  Such benefits may include, by way of example only, 401(k), dental,
health, life and disability insurance benefits and such other benefits as the
Bank deems appropriate.

 

4.8          Reimbursements.  All expenses eligible for reimbursement under this
Section 4 must be incurred by the Executive during the Term of this Agreement to
be eligible for reimbursement.  All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred, nor shall the amount of reimbursable expenses incurred in
one taxable year affect the expenses eligible for reimbursement in any other
taxable year.

 

4.9          Withholding.  The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.

 

5.             Employer Information.

 

5.1          Ownership of Employer Information.   All Employer Information
received or developed by the Executive while employed by the Bank will remain
the sole and exclusive property of the Bank.

 

5.2          Obligations of the Executive.  The Executive agrees:

 

(a)           to hold Employer Information in strictest confidence;

 

(b)           not to use, duplicate, reproduce, distribute, disclose or
otherwise disseminate Employer Information or any physical embodiments of
Employer Information; and

 

(c)           in any event, not to take any action causing or fail to take any
action necessary in order to prevent any Employer Information from losing its
character or ceasing to qualify as Confidential Information or a Trade Secret.

 

In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Bank when the Executive becomes aware that such disclosure has
been requested and is required by law.  With respect to Confidential
Information, this Section 5 shall survive for a period of twelve (12) months
following termination of this Agreement for any reason with respect to
Confidential Information, and shall survive termination of this Agreement for
any reason for so long as is permitted by applicable law, with respect to Trade
Secrets.

 

5.3          Delivery upon Request or Termination.  Upon request by the Bank,
and in any event upon termination of his employment with the Bank, the Executive
will promptly deliver to the Bank all property belonging to the Bank, including,
without limitation, all Employer Information then in his possession or control.

 

6.             Non-Competition.  The Executive agrees that during his employment
by the Bank hereunder and, in the event of his termination:

 

·                  by the Bank for Cause pursuant to Section 3.2.1(a),

·                  by the Executive without Cause pursuant to Section 3.2.2(b),
or

·                  by the Executive in connection with a Change of Control
pursuant to Section 3.4,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, either directly
or indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity, undertake for any Competing
Business duties and responsibilities similar to those undertaken by the
Executive for the Bank.

 

7.             Non-Solicitation of Customers.  The Executive agrees that during
his employment by the Bank hereunder and, in the event of his termination:

 

A-8

--------------------------------------------------------------------------------


 

·                  by the Bank for Cause pursuant to Section 3.2.1(a),

·                  by the Executive without Cause pursuant to Section 3.2.2(b),
or

·                  by the Bank or the Executive in connection with a Change of
Control pursuant to Section 3.4,

 

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Bank), within the Area, on his own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, for any Competing Business any of
the Bank’s customers, including prospective customers actively sought by the
Bank, with whom the Executive has or had material contact during the two
(2) year period preceding his termination of employment for the purpose of
providing products or services that are competitive with those provided by the
Bank.

 

8.             Non-Solicitation of Employees.  The Executive agrees that during
his employment by the Bank hereunder and, in the event of his termination:

 

·                  by the Bank for Cause pursuant to Section 3.2.1(a),

·                  by the Executive without Cause pursuant to Section 3.2.2(b),
or

·                  by the Bank or the Executive in connection with a Change of
Control pursuant to Section 3.4,

 

for a period of twelve (12) months thereafter, he will not, within the Area, on
his own behalf or in the service or on behalf of others, solicit, recruit or
hire away or attempt to solicit, recruit or hire away, any employee of the Bank
or its Affiliates to a Competing Business, whether or not:

 

·                  such employee is a full-time employee or a temporary employee
of the Bank,

·                  such employment is pursuant to written agreement, or

·                  such employment is for a determined period or is at will.

 

9.             Remedies.  The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Bank, and that irreparable loss and damage will
be suffered by the Bank should he breach any of the covenants.  Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Bank shall be entitled to a temporary restraining order
and temporary and permanent injunctions to prevent a breach or contemplated
breach of any of the covenants.  The Bank and the Executive agree that all
remedies available to the Bank or the Executive, as applicable, shall be
cumulative.

 

10.          Severability.  The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision shall not affect the validity or enforceability of any other
provision of this Agreement.  Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.

 

11.          No Set-Off by the Executive.  The existence of any claim, demand,
action or cause of action by the Executive against the Bank whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of any of its rights hereunder.

 

12.          Notice.  All notices and other communications required or permitted
under this Agreement shall be in writing and, shall be delivered by hand or, if
mailed, shall be sent via the United States Postal Service, certified mail,
return receipt requested, or by overnight courier.  All notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

A-9

--------------------------------------------------------------------------------


 

(i)

If to the Bank, to it at:

 

 

 

Atlantic Southern Bank

 

4077 Forsyth Street

 

Macon, Georgia 31210

 

 

(ii)

If to the Executive, to him at:

 

 

 

Mark Stevens

 

405 Waverly Lane

 

Macon, Georgia 31210-7573

 

Any party hereto may change his or its address by advising the others, in
writing, of such change of address.

 

13.          Assignment.  This Agreement is generally not assignable by the Bank
except that the rights and obligations of the Bank under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Bank.  The Agreement is a personal contract and the rights and interests of
the Executive may not be assigned by him.  This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.

 

14.          Waiver.  A waiver by one party to this Agreement of any breach of
this Agreement by the other party to this Agreement shall not be effective
unless in writing, and no waiver shall operate or be construed as a waiver of
the same or another breach on a subsequent occasion.

 

15.          Arbitration.  Except for matters contemplated by Section 17 below,
any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator may be entered only in the State Court
of Bibb County or the federal court for the Middle District of Georgia.  The
Bank and the Executive agree to share equally the fees and expenses associated
with the arbitration proceedings.  Executive must initial here:

 

16.          Attorneys’ Fees.  In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award, the
party prevailing in such litigation shall be entitled to receive from the other
party all reasonable costs and expenses, including without limitation attorneys’
fees, incurred by the prevailing party in connection with such litigation, and
the other party shall pay such costs and expenses to the prevailing party within
sixty (60) days after a final determination (excluding any appeals) is made with
respect to the litigation.

 

17.          Applicable Law and Choice of Forum.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of
Georgia.  The parties agree that any appropriate state court located in Bibb
County, Georgia or federal court for the Middle District of Georgia shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with Sections 5 through 9 of this Agreement and shall be a proper forum in which
to adjudicate such case or controversy.  The parties consent and waive any
objection to the jurisdiction or venue of such courts.

 

18.          Interpretation.  Words importing any gender include all genders. 
Words importing the singular form shall include the plural and vice versa.  The
terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms
refer to this Agreement.  Any captions, titles or headings preceding the text of
any article, section or subsection herein are solely for convenience of
reference and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

19.          Entire Agreement.  This Agreement embodies the entire and final
agreement of the parties on the subject matter stated herein and supersedes and
replaces the Prior Employment Agreement and any other prior agreement between
the parties.  No amendment or modification of this Agreement shall be valid or
binding upon the Bank or the Executive unless made in writing and signed by both
parties.

 

A-10

--------------------------------------------------------------------------------


 

20.          Rights of Third Parties.  Nothing herein expressed is intended to
or shall be construed to confer upon or give to any person, firm or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.          Survival.  The obligations of the Executive pursuant to Sections 5
through 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective Sections.

 

22.          Representation Regarding Restrictive Covenants.  The Executive
represents that he is not and will not become a party to any noncompetition or
nonsolicitation agreement or any other agreement which would prohibit him from
entering into this Agreement or providing the services for the Bank contemplated
by this Agreement on or after the Effective Date.  In the event the Executive is
subject to any such agreement, this Agreement shall be rendered null and void
and the Bank shall have no obligations to the Executive under this Agreement.

 

IN WITNESS WHEREOF, the Bank and the Executive have executed and delivered this
Agreement as of the date first shown above.

 

 

THE BANK:

 

 

 

ATLANTIC SOUTHERN BANK

 

 

 

 

By:

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

MARK A. STEVENS

 

 

 

 

 

A-11

--------------------------------------------------------------------------------


 

Exhibit A

 

Duties of the Executive

 

The duties of the Executive shall include, in addition to any other duties
assigned the Executive by the Board of Directors of the Bank or its designee(s),
the following:

 

·               Foster a corporate culture that promotes ethical practices,
encourages individual integrity, fulfills social responsibility, and is
conducive to attracting, retaining and motivating a diverse group of top-quality
employees at all levels.

 

·               Work with the Board of Directors of the Bank to develop a
long-term strategy that creates shareholder value.

 

·               Develop and recommend to the Board of Directors of the Bank
annual business plans and budgets that support the Bank’s long-term strategy.

 

·               Manage the day-to-day business affairs of the Bank
appropriately.

 

·               Use best efforts to achieve the Bank’s financial and operating
goals and objectives.

 

·               Use best efforts to improve the quality and value of the
products and services provided by the Bank.

 

·               Use best efforts to ensure that the Bank maintains a
satisfactory competitive position within its industry.

 

·               Develop an effective management team and an active plan for its
development and succession, and make recommendations to the Board of Directors
of the Bank regarding hiring, firing and compensation.

 

·               Implement major corporate policies.

 

A-12

--------------------------------------------------------------------------------